 



Exhibit 10.24
November 21, 2005
Alex Shubat
RE: Base Salary Reduction for Fiscal Year 2006
Dear Alex:
This letter constitutes the agreement (the “Agreement”) between yourself and
Virage Logic Corp. (the “Company”) regarding the reduction of your base salary
for fiscal year 2006 (“Salary Reduction Period”).
     1. Base Salary. Effective October 1, 2005, your base salary will be
$14,377.72 per month (equivalent to $172,532.64 per annum). This represents a
reduction of 10%. This new salary will be in effect through September 30, 2006
or at such time as you and the Company agree to reinstatement of your previous
base salary. If no other action is taken, your base salary will automatically
revert to it pre-reduction level of $15,975.24 per month (equivalent to
$191,702.88 per annum) on October 1, 2006. All base salary payments are subject
to standard payroll deductions and withholdings.
     2. Repayment. Since the effective date of this action was prior to the
approval of the Operation Plan, you agree to the recovery of prior payments of
base salary for the three pay periods ending October 15, October 31 and
November 15. The total amount to be repaid is $2,396.63. This repayment will be
made through three equal withholding transactions of $798.76 against your base
salary for the pay periods ending November 30, December 15 and December 31. This
will result in a base salary of $6,390.10 for these three periods.
     3. Benefits. During the Salary Reduction Period, you will be eligible to
continue your current Company benefits subject to the terms and limitations of
the applicable plans with the exception of your Life Insurance, AD&D, Short Term
Disability and Long Term Disability benefits. For these benefits your benefit
level will remain at the pre-reduction levels.
If this Agreement is acceptable to you, please sign below and return the
original to me.
Sincerely,
Virage Logic Corp.

         
By:
  /s/ Richard C. Butts    
 
 
 
Richard C. Butts    
 
  Vice President, Human Resources    

Agreed:

                 
 
 
 
/s/ Alex Shubat      
 
11-22-05    
 
 
 
Alex Shubat      
 
Date    

 